Title: To Thomas Jefferson from Bernard Peyton, 23 February 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear SirAbove I hand a/c sales your super fine flour, on hand, at $5, sixty days credit, which is the height of the market—I shall ever feel the sincerest gratitude to you, for the kind & prompt exertions you have used, for me, at Washington, & right now, that I occasioned you the trouble, at this time, as it appears the old gentleman, contrary to all expectations is rallying again, his dangerous symptoms having subsided, in a great degree, thus it would seem he has a further reprieve. I have, very fortunately & properly, remained silent on the subject  here, & the letter you have written will, no doubt, be considered confidential, & not exposed to the view of any, therefore attended with no harm, but probably good, as it will serve to keep the P— in mind of the matter, it may now tho’, not happen during his time, which, in all probability, will produce a very  different result—With sincere regard Dr Sir Yours very TrulyBernard PeytonSales of One hundred & four Blls flour by Bernd Peyton for a/c. Thomas Jefferson Esqr1824. Richd20 Feby To Joseph Marr & Son in Store at 60 days 104 Blls Superfine flour at $5.00$520.00ChargesCash pd fight at 53¢  $55.12 Cooperage 75¢ $55.87〃〃 Canal Toll $10.84 Drayage $2.1713.01〃〃 Storage $8.32 Inspection $2.0810.40Comisn at 2½ ⅌r Cent13.00$92.28Nett prcds427.72E. E.Bernard Peyton⅌r N. N. WilkinsonRichd 23 Feby 1824